Order, Supreme Court, New York County (Shirley Fingerhood, J.), entered May 7, 1990 which denied the defendant’s motion for summary judgment dismissing the plaintiff’s complaint pursuant to CPLR 3212, unanimously affirmed, with costs.
Summary judgment should not be granted where there is any doubt as to the existence of an issue of fact. (Rotuba Extruders v Ceppos, 46 NY2d 223, 231.) The affidavit of Powsner, plaintiff’s assignor, president and counsel, together with the uncontraverted letter dated October 11, 1988, from the defendant’s other attorney raises a triable issue with respect to the terms under which the release, relied upon by the defendant, was to be given effect. Further discovery, particularly the examination of the defendant’s counsel from Virginia, is necessary to determine the efficacy of the release under the circumstances. Concur—Murphy, P. J., Milonas, Ellerin, Wallach and Kassal, JJ.